Case: 14-10835   Date Filed: 02/04/2015   Page: 1 of 5


                                                      [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10835
                        Non-Argument Calendar
                      ________________________

         D.C. Docket Nos. 1:13-cv-01615-CAP; 12-bkc-65651-BEM

In re:

CLEVE L. MOLETTE

                                                                       Debtor.

________________________________________________________________

CLEVE L. MOLETTE,

                                                           Plaintiff-Appellant,

                                  versus

TITLE MAX OF GEORGIA,
d.b.a. Title Bucks,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (February 4, 2015)
                Case: 14-10835        Date Filed: 02/04/2015       Page: 2 of 5


Before ED CARNES, Chief Judge, MARCUS, and WILLIAM H. PRYOR, Circuit
Judges.

PER CURIAM:

       Cleve L. Molette, proceeding pro se, appeals the district court’s order

affirming the bankruptcy court’s denial of his Rule 60 motion for relief from

judgment. See Fed. R. Civ. P. 60. Molette contends that both the bankruptcy

court and the district court erred in finding that TitleMax is not liable to Molette

for punitive damages under 42 U.S.C. § 1983.

       In June 2012 Molette filed for Chapter 7 bankruptcy, which created an

automatic stay of creditor proceedings. See 11 U.S.C. § 362. Soon after, TitleMax

repossessed Molette’s vehicle but returned it three days later when it learned of the

stay. Molette filed a motion for sanctions against TitleMax in the bankruptcy

court, seeking actual damages and $1.5 million in punitive damages for alleged

violations of his constitutional rights. 1 After a hearing on the motion, the

bankruptcy court ruled that TitleMax willfully violated the automatic stay and

awarded Molette actual damages in the amount of $357.84 and punitive damages

in the amount of $1,500. See 11 U.S.C. § 362(k). The court denied his motion for

punitive damages under 42 U.S.C. § 1983.

   1
     Specifically, Molette claimed that the repossession was an illegal seizure in violation of the
Fourth Amendment. However, in his brief to this Court, Molette argues that the repossession
was actually a violation of his due process rights under the Fourteenth Amendment and that the
“claims he made concerning the [Fourth] Amendment [were] inadvertent.” It is not necessary
for us to determine whether Molette’s claim was brought under the Fourth or Fourteenth
Amendment.
                                                2
                Case: 14-10835        Date Filed: 02/04/2015       Page: 3 of 5


       Molette, unsatisfied with the award, filed three separate motions to have the

bankruptcy court reconsider, alter, or otherwise modify its judgment to include

§ 1983 punitive damages. The bankruptcy court denied all three motions. The

final of those three orders — and the only one that Molette appealed to the district

court 2 — was a Federal Rule of Civil Procedure Rule 60 motion for relief from

judgment. See Fed. R. Bankr. P. 9024 (incorporating Fed. R. Civ. P. 60). In

denying that motion, the bankruptcy court reiterated its earlier finding that

TitleMax, as a private entity, was not liable under § 1983. The district court

affirmed, and this is Molette’s appeal.

       In a bankruptcy case, this Court “sits as a second court of review and thus

examines independently the factual and legal determinations of the bankruptcy

court and employs the same standards of review as the district court.” Torrens v.

Hood (In re Hood), 727 F.3d 1360, 1363 (11th Cir. 2013). We review a


   2
      The district court’s order affirming the bankruptcy court did not indicate which bankruptcy
court order or orders were under review. Instead, it stated generally that “Molette filed this
appeal to have the bankruptcy court’s opinion overturned” and examined arguments that were
raised “[i]n each of [Molette’s] three motions seeking to overturn the bankruptcy court’s denial
of his motion for constitutional punitive damages.” However, it is clear that the only order
appealed to the district court was the order denying the last of those three motions, which was a
Rule 60 motion for relief from judgment. We reach that conclusion based on Molette’s Notice of
Appeal in the district court, which states that he “appeals from the order entered on the [sic]
April 1, 2013 in this matter denying Debtor’s Rule 60 Motion for Relief from Judgment.” We
also note that the order denying the Rule 60 motion was the only one that the district court had
jurisdiction to review because it was the only one for which a notice of appeal was timely filed.
See Matter of Robinson, 640 F.2d 737, 738 (5th Cir. 1981) (stating that the district court lacks
jurisdiction over an appeal from the bankruptcy court that is not timely filed); see also Bonner v.
City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc) (adopting as binding precedent
all decisions of the former Fifth Circuit handed down before October 1, 1981).
                                                3
                 Case: 14-10835       Date Filed: 02/04/2015        Page: 4 of 5


bankruptcy court’s denial of a motion for relief from judgment for an abuse of

discretion. Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006).

       Molette has never identified the provision of Rule 60 on which he relies.3

Regardless, we have been clear that Rule 60 is not an appropriate vehicle to

relitigate claims already raised and rejected, which is precisely what Molette

attempted to do with this motion. See Am. Bankers Ins. Co., 198 F.3d 1332, 1338

(11th Cir. 1999) (“[T]he law is clear that Rule 60(b) may not be used to challenge

mistakes of law which could have been raised on direct appeal.”). For that reason,

the bankruptcy court did not abuse its discretion in denying Molette’s Rule 60

motion.

       Though not necessary to the resolution of this appeal, we nonetheless note

that the bankruptcy court also did not err in its determination that TitleMax was not

liable to Molette under § 1983. TitleMax, a private entity, may be considered a

state actor for § 1983 purposes only if one of three conditions is met: (1) the State

coerced or significantly encouraged it to repossess Molette’s vehicle; (2) by

repossessing the vehicle, it “performed a public function that was traditionally the

   3
      Rule 60(a) allows a district court to correct a clerical error. Fed. R. Civ. P. 60(a). Rule
60(b) enumerates six grounds on which a district court may grant relief: “(1) mistake,
inadvertence, surprise, or excusable neglect; (2) newly discovered evidence which by due
diligence could not have been discovered in time to move for a new trial under Rule 59(b); (3)
fraud[,] . . . misrepresentation, or other misconduct of an adverse party; (4) the judgment is void;
(5) the judgment has been satisfied, released, or discharged, or a prior judgment upon which it is
based has been reversed or otherwise vacated, or it is no longer equitable that the judgment
should have prospective application; or (6) any other reason justifying relief from the operation
of the judgment.” Fed. R. Civ. P. 60(b).
                                                 4
                 Case: 14-10835        Date Filed: 02/04/2015        Page: 5 of 5


exclusive prerogative of the State”; or (3) the State was a “joint participant” in the

repossession of the vehicle. See Rayburn ex rel. Rayburn v. Hogue, 241 F.3d

1341, 1347 (11th Cir. 2001). The bankruptcy court correctly concluded that none

of those conditions were satisfied by the facts of this case. 4

       AFFIRMED.




   4
      Aside from the meritless claim that TitleMax acted under color of state law, Molette asserts
in his amended statement of the issues that “the [c]ourt below . . . err[ed] in its finding of various
facts.” Upon a careful review of the record on appeal, we conclude that there was no clear error
in either the bankruptcy court’s or the district court’s findings of fact. See Englander v. Mills (In
re Englander), 95 F.3d 1028, 1030 (11th Cir. 1996) (stating that we review factual findings for
clear error).
                                                  5